Citation Nr: 0006845	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-13 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for gastroenteritis.

2. Entitlement to service connection for rash in groin and 
underarms.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1995 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
January 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the veteran's July 1998 VA Form 9, 
Appeal to Board of Veterans' Appeals, included the issue of 
entitlement to service connection for tinnitus.  However, 
prior to certification of this issue to the Board, the RO 
granted service connection for tinnitus by an October 1998 
rating decision.  In view of the foregoing, this issue has 
been resolved and is not on appeal before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

2. There has been no competent medical evidence submitted 
which tends to show that the veteran currently has a 
gastrointestinal disorder.

3. There has been no competent medical evidence submitted 
which tends to show that the veteran has a chronic rash in 
the groin and underarm area.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of 
entitlement to service connection for gastroenteritis.  38 
U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a rash in the groin 
and underarm area.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:  The veteran's service medical records 
reflect that the veteran complained of a pruritic rash under 
the chin especially after shaving.  The diagnosis was early 
mild PFB (pseudofolliculitis barbae).  The July 1997 Report 
of Medical Examination for separation reflects that he 
reported a history of skin diseases; frequent indigestion; 
and stomach, liver, or intestinal trouble.  The physician's 
comment on the history reported by the veteran reflects that 
the veteran complained of rashes (contact dermatitis) and 
frequent stomach upset.  

A June 1997 report of private hospitalization reflects that 
the veteran's admitting diagnosis was nausea and vomiting.  
The physician's comment consisted of dehydration, 
hyperbilirubinemia, abdominal pain, hypotension, and 
diarrhea.  

A January 1998 report of VA examination reflects that the 
veteran reported a history of treatment for gastroenteritis 
in the military and includes the examiner's note that there 
is no history of a diagnosis of any chronic gastrointestinal 
condition.  With respect to the claimed rash in the groin and 
underarm area, the examiner commented that there is no 
history of use of prolonged medication beyond intermittent 
antifungal creams.  Clinical findings revealed that the 
veteran's abdomen was soft and nontender with no palpable 
organomegaly.  Examination of the skin revealed no evidence 
of a rash in the subaxillary or groin region.  The diagnoses 
included status-post gastroenteritis without chronic 
gastrointestinal disorder and no evidence of rash affecting 
arms or groin region.

In his February 1998 notice of disagreement, the veteran 
claimed that, inasmuch as his gastroenteritis caused him pain 
virtually every single morning of his life, it was neither 
acute nor transitory and should be granted service connection 
with a compensable rating.  Similarly, with respect to his 
rash in the groin and underarm areas, the veteran stated that 
inasmuch as he was currently experiencing such a rash, it was 
neither acute nor transitory and should be granted service 
connection with a 10 percent rating.

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131.

The appellant has the burden of submitting evidence 
sufficient to justify a belief that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A claim is well grounded if it is 
"plausible."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
Oct. 7, 1997), aff'd 9 Vet. App. 341 (1996) (adopting the 
definition of the Court of Veterans Appeals of a well-
grounded claim as set forth in Caluza v. Brown, 7 Vet. App. 
498, 506 (aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table), and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  This burden 
may not be met merely by presenting lay testimony, because 
lay persons are not competent to offer medical opinions.  See 
Epps and Grottveit, both supra; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Service connection generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, Caluza, and 
Grottveit, all supra.


Analysis:  The veteran contends that service connection for 
gastroenteritis and a rash in the groin and underarm region 
is warranted because he experienced these disorders during 
service and they have continued to the present.  

It is clear in this case that the veteran was treated for a 
rash in his chin area and complaints of nausea and vomiting 
prior to his separation from military service.  However, 
there is no evidence to show that he was diagnosed with 
either a chronic skin disorder or a chronic gastrointestinal 
disorder.  Additionally, there are no records of treatment 
for a rash or a gastrointestinal disorder after service.  
Significantly, the January 1998 report of VA examination 
noted that the veteran did not have a chronic 
gastrointestinal disorder and found no evidence of a rash 
affecting the subaxillary or the groin area.  

The Board acknowledges the veteran's contentions that he 
experienced gastroenteritis and a rash in the groin and 
underarm area during his period of active service and that he 
presently experiences such disorders.  However, as a layman, 
the veteran is not qualified to render a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
requisites for a well-grounded claim require competent 
evidence of a current disability in the form of a medical 
diagnosis.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Inasmuch as competent medical evidence has not been submitted 
to show that the veteran currently experiences a chronic skin 
disorder or a chronic gastrointestinal disorder, the claims 
for service connection for gastroenteritis and a rash in the 
groin and underarm area are not well grounded and must be 
denied.  See Epps, Caluza; Grottveit.

Where the claimant has failed to submit a well-grounded 
claim, VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).  The veteran has been informed of the elements 
necessary to complete his application for a claim for service 
connection for gastroenteritis and a rash in the groin and 
underarm area.  38 U.S.C.A. § 5103(a) (West 1991); see 
Robinette v. Brown, 8 Vet. App. 69 (1995); see also Isenhart 
v. Derwinski, 3 Vet. App. 177, 179-80 (1992) (VA has a duty 
to advise claimant of evidence required to complete 
application).  The VA is not on notice of any other known and 
existing evidence which would make the adjudicated service 
connection claims plausible.


ORDER

Entitlement to service connection for gastroenteritis is 
denied. 

Entitlement to service connection for a rash in the groin and 
underarm area is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

